Citation Nr: 1035653	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  07-19 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for chronic low 
back strain, currently rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for residuals 
of nasal fracture with rhinitis and history of acute sinusitis, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
posttraumatic osteoarthritis, first metacarpal phalangeal (MCP) 
joint of the right thumb, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1996 to December 
2000.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Boston, Massachusetts Regional 
Office (RO) of the United States Department of Veterans Affairs 
(VA).  In a September 2005 rating, the RO continued disability 
ratings of 10 percent each for low back and nasal disorders.  
In an October 2006 rating decision, the RO continued a 10 percent 
rating for posttraumatic osteoarthritis of the right thumb.

The issues of increased ratings for chronic low back strain and 
posttraumatic osteoarthritis of the right thumb are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.


FINDING OF FACT

The Veteran's nasal fracture with rhinitis and history of acute 
sinusitis is manifested by residual nasal congestion, near total 
nasal passage obstruction bilaterally, and facial pain, without 
purulent discharge, crusting, or polyps.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
residuals of nasal fracture with rhinitis and history of acute 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Codes 6502, 6522 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued in 
June 2005 and October 2006.  In those letters, the RO advised the 
Veteran what information and evidence was needed to substantiate 
a claim for an increased rating, as well as what information and 
evidence must be submitted by the Veteran, and what information 
and evidence would be obtained by VA.  The June 2005 letter 
advised the Veteran to submit evidence from medical providers, 
statements from others who could describe their observations of 
his disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement caused 
by his disability.  The October 2006 letter advised the Veteran 
of the necessity of providing medical or lay evidence 
demonstrating the level of disability and the effect that the 
disability has on his employment.  The notice also provided 
examples of pertinent medical and lay evidence that the Veteran 
may submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a disability evaluation.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA 
notice in a claim for increased rating need not be "veteran 
specific").  The case was last adjudicated in April 2007.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran 
including service treatment records and VA examination reports.  

The Veteran was notified and aware of the evidence needed to 
substantiate his claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  The Veteran 
actively participated in the claims process by submitting written 
argument and reporting for VA medical examinations.  Thus, the 
Veteran was provided with a meaningful opportunity to participate 
in the claims process, and he has done so.  Any error in the 
sequence of events or content of the notices is not shown to have 
affected the essential fairness of the adjudication or to cause 
injury to the Veteran.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Nasal Fracture Residuals

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of examination 
in light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

During service, the Veteran sustained a nasal fracture in 1997, 
and underwent reduction of the fracture in 1998.  The RO 
describes the service-connected disability as residuals of nasal 
fracture with chronic rhinitis and history of acute sinusitis.  

With traumatic deviation of the nasal septum, or with allergic or 
vasomotor rhinitis, a 10 percent rating is warranted if there is 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic 
Codes 6502, 6522.  Allergic or vasomotor rhinitis is rated at 30 
percent if there are polyps.  38 C.F.R. § 4.97, Diagnostic Code 
6522.  Under 38 C.F.R. § 4.97, a General Rating Formula for 
Sinusitis provides the following criteria:

Following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and 
tenderness of affected sinus, and purulent 
discharge or crusting after repeated 
surgeries
   
.......................................................
......... 50 percent

Three or more incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; more than six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, pain, 
and purulent discharge or crusting  
..................................... 30 
percent

One or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating 
episodes per year of sinusitis 
characterized by headaches, pain, and 
purulent discharge or crusting  
................ 10 percent

Detected by X-ray only  
................................. 0 percent

Note: An incapacitating episode of 
sinusitis means one that requires bed rest 
and treatment by a physician.

On VA examination in June 2006, the examiner reported having 
reviewed the claims file.  The Veteran reported recurrent facial 
pain, localized at the nasal bridge and between the eyes.  He 
stated that he had bilateral nasal congestion that interfered 
with sleep and exacerbated facial pain.  He indicated that the 
facial pain occurred once or twice a week, lasted a few hours, 
and responded to nonprescription pain medication.  It was noted 
that the Veteran abused nonprescription nasal decongestant 
sprays.  The examiner stated that the Veteran had no history of 
recurrent sinusitis, and that he was not diagnosed with 
sinusitis.

The examiner found no sinus tenderness or facial swelling.  The 
inferior turbinates were markedly enlarged bilaterally, narrowing 
the nasal airway by at least 90 percent bilaterally.  The 
examiner stated that the appearance of the inferior turbinates 
was most consistent with vasomotor rhinitis and rhinitis 
medicamentosa.  Bilateral nasal endoscopy showed an adequately 
straight septum, with no pus or discharge on either side.  There 
was no mass in the nasopharynx.  The examiner concluded that the 
Veteran's combined vasomotor rhinitis and rhinitis medicamentosa 
were the primary causes of his nasal obstruction and congestion.  
The examiner opined that the rhinitis was unrelated to the nasal 
trauma, and that the facial pain was at least as likely as not 
related to the nasal fracture.

The VA examiner concluded that his current nasal congestion is 
related to rhinitis, and that the facial pain is a residual of 
the fracture.  The Veteran does not have recurrent sinusitis.  
The examination did not show purulent discharge or crusting.  The 
residuals of the Veteran's nasal fracture are thus most 
appropriately evaluated based on the rhinitis.  The extent of the 
obstruction of the nasal passages is adequately addressed by the 
existing 10 percent rating.  There is no evidence of polyps to 
warrant a higher rating for rhinitis.  

The Veteran describes his facial pain as a headache between the 
eyes over the nasal bridge.  Such pain occurs once or twice a 
week lasting for a few hours, but resolving with Tylenol.  These 
complaints do not reflect symptomatology analogous to prostrating 
migraine headaches to warrant consideration of a higher or 
separate rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

In summary, the preponderance of the evidence is against a rating 
higher than 10 percent for the nasal fracture residuals with 
rhinitis and history of acute sinusitis.

The Board has also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology and provide for 
additional or more severe symptoms than currently shown by the 
evidence; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Regardless, his condition has not required recent 
hospitalization, nor is there any indication this complaints 
markedly interfere with employment.  Consequently, referral for 
extraschedular consideration is not warranted. 

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to a disability rating higher than 10 percent for 
residuals of nasal fracture is denied.


REMAND

The Veteran had a VA examination in June 2006 that addressed his 
claims for increased ratings for chronic low back strain and 
right thumb fracture residuals.  In his November 2006 notice of 
disagreement, the Veteran reported that he was currently 
receiving VA treatment for those disabilities.  In July 2010, 
the Veteran wrote that in recent years he had surgery on his 
right hand.  Thus, remand to obtain VA treatment records is 
required.

In addition, it has been 4 years since the Veteran's back and 
thumb were examined.  A new examination should be scheduled on 
remand. 

Finally, the Board notes that VCAA notice specific to his claim 
for an increased rating for his right thumb condition has not 
been provided.  Corrective notice should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his representative 
a corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
regarding the information and evidence 
necessary to substantiate a claim for an 
increased rating. 

2.  Request VA treatment records dating 
since March 2005 from the Boston, 
Massachusetts VA Healthcare System, to 
include associated clinics.  Associate 
those records with the Veteran's claims 
file.

3.  The Veteran should be afforded a VA 
spine examination to determine the current 
nature and severity of his low back strain.  
The claims folder should be provided to and 
be reviewed by the examiner in conjunction 
with the examination.  All indicated 
studies, including X-rays (if necessary) 
and range of motion studies in degrees, 
should be performed.  In reporting the 
results of range of motion testing, the 
examiner should identify the degree of 
motion at which pain begins.

The examiner should describe any functional 
loss pertaining to the service connected 
low back strain due to pain or weakness, 
and to document all objective evidence of 
those symptoms.  In addition, the examiner 
should provide an opinion on the degree of 
any functional loss that is likely to 
result from a flare-up of symptoms or on 
extended use. 

4.  The Veteran should be afforded a VA 
hand examination to determine the current 
nature and severity of his posttraumatic 
osteoarthritis, first MCP joint of the 
right thumb.  The claims folder should be 
provided to and be reviewed by the examiner 
in conjunction with the examination.  All 
indicated studies, including X-rays (if 
necessary) and range of motion studies in 
degrees, should be performed.  In reporting 
the results of range of motion testing, the 
examiner should identify the degree of 
motion at which pain begins.

The examiner should describe any functional 
loss pertaining to the service connected 
right thumb condition due to pain or 
weakness, and to document all objective 
evidence of those symptoms.  In addition, 
the examiner should provide an opinion on 
the degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use. 

5.  After completion of the above, review 
the expanded record and determine if the 
Veteran's remanded claims can be granted.  
If the claims remain denied, issue a 
supplemental statement of the case and 
afford the Veteran an opportunity to 
respond.  Thereafter, return the case to 
the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran has the right to submit additional evidence 
and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


